EXHIBIT REVISED AND RESTATED EMPLOYMENT AGREEMENT This Employment Agreement is made on this 15th day of December 2009 between Celsius Holdings, Inc. (“Employer”) and Stephen C. Haley (“Employee”). WHEREAS, Employer is actively engaged in the business of manufacturing and distributing non-alcoholic beverages; and, WHEREAS, Employee is an officer of Employer and Employer wishes to continue employing Employee and Employee wishes to continue to be employed pursuant to the terms of this Employment Agreement. NOW THEREFORE, in consideration of the mutual covenants and agreements contained in this Employment Agreement, and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties, intending to be legally bound, agree as follows: Article 1 Employment of Employee Employer agrees to employ Employee, and Employee accepts employment with Employer, on and subject to the terms and conditions set forth in this Employment Agreement. Article 2 Duties of Employee Section 2.1. Position and Duties. Employer agrees to employ Employee to act as Chief Executive Officer for Employer. Employee shall be responsible for performing the following duties: executive management, overseeing business development and other duties typically performed by persons employed in a similar capacity. Section 2.2. Time Devoted to Work. Employee agrees to devote Employee’s entire business time, attention, and energies to the business of Employer in accordance with Employer’s instructions and directions and shall not be engaged in any other business activity, whether or not the activity is pursued for gain, profit, or other pecuniary advantage, during the term of this Employment Agreement without Employer’s prior written consent. Article 3 Place of Employment Section 3.1. Place of Employment. Employee shall be based at Employer’s principal office at 140 NE 4th Avenue, Suite C, Delray Beach, FL 33483, excluding reasonable travel commensurate with Employee’s position and duties. Employer agrees that during the term of this Employment Agreement it shall not assign Employee to work at any location which is more than 100 miles from said principal office without Employee’s consent. Section 3.2. Moving Expenses.
